 In the Matter of MILLs NOVELTY COMPANYandINDEPENDENTEMPLOYEE'SASSOCIATIONCase No. R-4654AMENDMENT TO DECISION AND DIRECTION OFELECTIONFebriiary 9, 191j3On January 18, 1943, the National Labor Relations Board issueda Decision and Direction of Election in the above-entitled proceeding.In our decision therein we included stationary engineers, electricians,and pipe fitters in,the appropriate unit.On January 29, 1943, anployee'sAssociation; International Union of Mine, Mill & SmelterWorkers,C. I. 0.; International Union of Operating Engineers, af-filiated with the American Federation of Labor, herein called the En-gineers; Local 134, International Brotherhood of Electrical Workers(A. F. of, L.), herein called the Electricians; and Steamfitters' Pro-tective Association, Local No. 597, affiliated with the A. F. of L., hereincalled the Steamfitters, and duly filed with the Board.The Agree-ment to Exclude, which is hereby made a part of the record, statesthat all parties thereto agree, in view of the evidence' submitted to theRegional Director, that the Engineers represents all operating andmaintenance engineers included in the unit, that the Electricians repre-sents all electrical maintenance mechanics included in, the unit, andthat the Steamfitters represents all steam fitters and pipe fitters in-cluded in the unit.The parties further, agreed that all operatingand maintenance engineers,electricalmaintenance mechanics, steamfitters and pipe fitters employed by the Company at its Palmer Streetplant are skilled crafts' and are members of craft unions, and as such,have interests that are clearly distinguishable from those of the pro-duction employees employed by the Company.The parties requestedthe Board to amend the afore-mentioned Decision and Direction ofElection by excluding operating and maintenance engineers,electricalmaintenance mechanics,and steam fitters and pipe fitters from theapproprite unit.346 N. L.R. B 120747 N. L.R. B., No. 54.409 410DE-CLSIO'NS' OF NATIONAL LABOR RELATIONS BOARDWe included these three groups in the unit because the record didnot disclose that they`had been organized by any craft union.Sinceitnow appears that they have been, organized and are representedby such unions,,.and all interested organizations .are agreed to theirexclusion,we shall exclude them.Accordingly the Decision andDirection of Election issued January 18, .1943, is hereby amended bystriking therefrom the last paragraph in "IV.The appropriate unit"and substituting therefor the following paragraph :We find that all production and maintenance employees em-ployed in the Company's' plant located at 4535 Palmer Street,,Chicago,_Illinois, including working group leaders, but excludingoperating and maintenance engineers, electrical maintenancemechanics, steamfitters and pipefitters, office and clerical em-ployees, supervisory employees above the rank ofi working groupleaders, and armed guards, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section9 (b) of the Act.The Regional Director has advised that a longer period within whichto hold the election is necessary.The Direction of Election is ac-cordingly amended by striking therefrom the words "not later thanthirty (30) days" and substituting therefor the words "not later thanforty'-five. (45) days."MR.WM. M. LEISERSON took no part in the consideration of theamendment to above decision and direction of election.